— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered January 8, 1990, which denied his motion for an order directing the entry of a final judgment dismissing the action.
Ordered that the order is affirmed, without costs or disbursements.
Pursuant to CPLR 5016 (c), the plaintiff may enter a final judgment in this action without a further order of the Supreme Court. Therefore, the motion was unnecessary.
We note parenthetically that while the plaintiff may enter a judgment herein, an appeal therefrom would not permit review of a prior order dated March 1, 1989, which granted the defendant Hal S. Rosenthal’s motion to dismiss the complaint, since the appeal from that order was dismissed for lack of prosecution (see, Bray v Cox, 38 NY2d 350, 355; Matter of Blasy, 170 AD2d 451; Montalvo v Nel Taxi Corp., 114 AD2d 494; Matter of Smith v McManus & Sons, 101 AD2d 890). Kooper, J. P., Lawrence, Eiber and O’Brien, JJ., concur.